Title: From George Washington to Philip Richard Fendall, 29 March 1795
From: Washington, George
To: Fendall, Philip Richard


        
          Dear Sir
          Philadelphia 29th Mar. 1795
        
        The request I am about to make requires an apology; but I will rely more on your goodness than anything I can say, for my excuse.
        In Loudoun County, at Difficult bridge, on the ⟨road from⟩ Alexa. to Leesburgh I have a small tract (of about) 300 acres of land, which I am disposed to sell, & some are willing to buy. It is bounded by the Difficult stream ¾ of a mile, & forms one side of a principal seat for a Mill; besides which, there passes through the middle of it, a branch which is constant, with a considerable fall, requiring a Dam of not more than 50 feet, excellent for another Mill. The whole tract consists of land well adapted to farming; a large proportion of which might be converted into good meadow, at no great expence. I have been offered £5 an Acre for it, part down, and the residue in a few years, (I presume) with interest. The request I make therefore, is this an adequate

price for land with the advantages I have described, situated as they are; viz. 19 miles from Alexandria and about 3 only from Matildaville?
        The reason why I trouble you with this enquiry is, that I know you have property in that part of the Country, and are well acquainted with the rise of property in the vicinity of the federal city.
        Your answer, as soon as it is co⟨n⟩venient to you to give it, would oblige me, a⟨s⟩ I must give mine in a very short time. with esteem and regard I am—Dear Sir Yr most Hble Servt
        
          Go: Washington
        
      